DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the projected surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase, “heating of the component by irradiation, using a laser beam, of at least 80% of the projected surface of the component parallel to the direction of the beam”, renders the claim unclear. It is unclear whether at least 80% of the projected surface of the component is heated or whether 80% of the projected surface is parallel to the direction of the laser beam. Examiner interprets claim 1 as meaning at least 80% of a projected surface of the component is heated by irradiation using a laser beam.

The same rejection and suggestion applied to Claim 1 above is also applicable to Claim 10. 
Regarding claims 4, 19, and 20, the phrase “wherein the component is moved relatively to the laser beam during the heating”, specifically the word “relatively”, renders the claims unclear. It is unclear as to what direction the component is moving in respect to the laser beam. The component could be moving in directions that are away from, towards, parallel, perpendicular, etc to the laser beam.
Claims 2-3 and 5-18 are rejected based on their dependencies to rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidoli (ITMI20090293A1).
Sidoli discloses a method for heat treating a metal mechanical component for hardening or strengthening (Paragraph [0003]-[0007] Claims 1-4), particularly increasing fatigue strength and wear resistance (Paragraph [0007]). Sidoli discloses that the surface hardening heat treatment can be performed using laser hardening (Paragraph [0008]-[0014]) (i.e., heating of the component by irradiation, using a laser beam). In Fig 2., Sidoli shows a mechanical component 20 that is subjected to heat treatment by laser head 12, which is connected to an electromagnetic radiation generator 36 by means of an optical fiber 34 (i.e, direction of the beam), which is parallel to the surface of mechanical component 20. Sidoli discloses a final cooling step of the heat treated surfaced of the mechanical component (Paragraph [0057]) using air or gaseous nitrogen (Paragraph [0062]).  Sidoli discloses that the laser heat treatment and cooling step can involve the entire mechanical component (Paragraph [0067]-[0068], [0086]) and discloses a laser head 12 that moves along direction A and a mechanical component B that moves along the direction B (Fig. 1). The movement of both the laser head and mechanical component allows for the entire mechanical component to be heat treated and cooled, therefore the method and apparatus of Sidoli allows for 100% of the projected surface of the mechanical component to be heat treated by the laser beam. In the case where the claimed ranges 
In regards “a horological component” in the preamble of Claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sidoli discloses a metal mechanical component, which can be used as a horological component such as using the metal component in a sundial.
Regarding claim 2, Sidoli discloses that it is possible to temper the entire thickness of the mechanical component to be heat treated (i.e., heating of the whole volume of the component) (Paragraph [0086]). 
Regarding claim 3, Sidoli discloses a final cooling step of the heat treated surfaced of the mechanical component (Paragraph [0057]) using air or gaseous nitrogen (Paragraph [0062]).  
Regarding claim 4, Sidoli discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Paragraph [0113]-[0114]).
	Regarding claim 10, Sidoli discloses that the laser heat treatment and cooling step can involve the entire mechanical component (Paragraph [0067]-[0068], [0086]) and discloses a laser head 12 that moves along direction A and a mechanical component B that moves along the direction B (Fig. 1). The movement of both the laser head and mechanical component allows for the entire mechanical component to be heat treated and cooled, therefore the method and apparatus of Sidoli allows for 100% of the projected surface of the mechanical component to be heat treated by the laser beam. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.

	Regarding claim 19, Sidoli discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Paragraph [0113]-[0114]).
	Regarding claim 20, Sidoli discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Paragraph [0113]-[0114]).
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidoli (ITMI20090293A1), as cited in the IDS dated 02/04/2021, in view of Charbon et al (US 2013/0105454 A1), hereinafter “Charbon”. 
Regarding claim 1, Sidoli discloses a method for heat treating a metal mechanical component for hardening or strengthening (Paragraph [0003]-[0007] Claims 1-4), particularly increasing fatigue strength and wear resistance (Paragraph [0007]). Sidoli discloses that the surface hardening heat treatment can be performed using laser hardening (Paragraph [0008]-[0014]) (i.e., heating of the component by irradiation, using a laser beam). In Fig 2., Sidoli shows a mechanical component 20 that is subjected to heat treatment by laser head 12, which is connected to an electromagnetic radiation generator 36 by means of an optical fiber 34 (i.e, direction of the beam), which is parallel to the surface of mechanical component 20. Sidoli discloses a final cooling step of the heat treated surfaced of the mechanical component (Paragraph [0057]) using air or gaseous nitrogen (Paragraph [0062]).  Sidoli discloses that the laser heat treatment and cooling step can involve the entire mechanical component (Paragraph [0067]-[0068], [0086]) and discloses a laser head 12 that moves along direction A and a mechanical component B that moves along the direction B (Fig. 1). The movement of both the laser head and mechanical component allows for the entire mechanical component to be heat treated and cooled, therefore the method and apparatus of Sidoli allows for 100% of the projected surface of the mechanical component to be heat treated by the laser beam. In the case where the claimed ranges 
Sidali is silent in regards to heat treating a horological component.
However, in the same field of endeavor, Charbon discloses a thermal treatment method for a micromechanical horological component in order to increase hardness (Abstract), wherein the thermal treatment can use a laser beam (Paragraph [0017]). Charbon discloses a micromechanical horological part that can be made from carbon steel (Claim 3), while Sidoli also discloses a thermal heat treatment using a laser beam to increase the strength of metal steel components as well (Sidoli; Paragraph [0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented the laser heat treating method of Sidoli to different metal steel components, such as a carbon steel micromechanical horological part as taught by Charbon (Paragraph [0017], Claim 3), in order to reach the same effect of strengthening and hardening the steel component. 
Regarding claim 2, Sidoli modified by Charbon discloses that it is possible to temper the entire thickness of the mechanical component to be heat treated (i.e., heating of the whole volume of the component) (Sidoli; Paragraph [0086]). 
Regarding claim 3, Sidoli modified by Charbon discloses a final cooling step of the heat treated surfaced of the mechanical component (Sidoli; Paragraph [0057]) using air or gaseous nitrogen (Sidoli; Paragraph [0062]).  
Regarding claim 4, Sidoli modified by Charbon discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Sidoli; Paragraph [0113]-[0114]).
Regarding claims 5 and 11-13, Sidoli modified by Charbon discloses micromechanical horological parts that have thicknesses on the order of several hundreds of microns and where dimensions rarely exceed a millimeter (Charbon; Paragraph [0008]). It is obvious to one of ordinary skill in the art that the 
Regarding claim 6, Sidoli modified by Charbon discloses heating a micromechanical horological component , which means any type of part such as a gear, toothed wheel or other part used in a timepiece movement (i.e., an arbor) (Charbon; Paragraph [0021]). 
Regarding claim 7, Sidoli modified by Charbon discloses a thermal heat treatment method for a micromechanical horological component in order to increase hardness by local phase modification (Charbon; Abstract), using a laser beam as the heat source (Charbon; Paragraph [0017]). 
Regarding claim 8, Sidoli modified by Charbon discloses a micromechanical horological component used in a timepiece movement (Chrabon; Paragraph [0021]). 
Regarding claim 9, Sidoli modified by Charbon discloses a micromechanical horological component used in a timepiece movement (Chrabon; Paragraph [0021]).
	Regarding claim 10, Sidoli modified by Charbon discloses that the laser heat treatment and cooling step can involve the entire mechanical component (Sidoli; Paragraph [0067]-[0068], [0086]) and discloses a laser head 12 that moves along direction A and a mechanical component B that moves along the direction B (Sidoli; Fig. 1). The movement of both the laser head and mechanical component allows for the entire mechanical component to be heat treated and cooled, therefore the method and apparatus of Sidoli allows for 100% of the projected surface of the mechanical component to be heat treated by the laser beam. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.

	Regarding claim 15, Sidoli modified by Charbon discloses a micromechanical horological part that can be made from carbon steel (Charbon; Claim 3).
Regarding claim 18, Sidoli modified by Charbon discloses a final cooling step of the heat treated surfaced of the mechanical component (Sidoli; Paragraph [0057]) using air or gaseous nitrogen (Sidoli; Paragraph [0062]).  
	Regarding claim 19, Sidoli modified by Charbon discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Sidoli; Paragraph [0113]-[0114]).
	Regarding claim 20, Sidoli modified by Charbon discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Sidoli; Paragraph [0113]-[0114]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sidoli (ITMI20090293A1), in view of Charbon et al (US 2013/0105454 A1), and further in view of Kawakami et al (US 2011/0123815 A1), hereinafter “Kawakami”. 
Regarding claims 16 and 17, Sidoli modified by Charbon is silent as to a timepiece that is a watch or wristwatch.  
However, Kawakami discloses a method of manufacturing a decorative article for a timepiece (Abstract) and discloses that a wristwatch is also known as a portable timepiece (Paragraph [0153]). It is known that a wristwatch is a type of watch.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the timepiece disclosed in Sidoli modified by Charbon can include a more 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738